Title: To George Washington from Battaile Muse, 20 January 1787
From: Muse, Battaile
To: Washington, George

 

Honourable Sir
Jany 20th 1787

your Favour dated the 3d of Instant Came To hand Two days ago, I have not received One shilling of money From the Tenants Since I was down, altho I have been Very pushing and have distressed Mr Grantom for the Last years rent and arrears in order To bring Him to a Sence of his duty, as He is Very able To Pay So Very Lo a rent on Such Rich Land. I wish to Indulge the People untill march, if they will not Pay then, I shall distress them the first week in april, unless they give me Proof that they will Pay Soon after—I expect To be down in april when you Shall be Fully informed respecting Every matter, and as often before as Circumstances will admitt of. I Shall Set out in about three of Four days To Visit the Tenants in Fauquier Cty—In order To Spurr them on I shall go To Every Tenament To Examine their Conduct I have heard Frequently From them, that I am not To Expect more than £20 this Trip & that uncertain—there are Two Lotts on Cattins run Goose creek—and Two on the upper Tract unrented, I Fear I must Lower the rents or Suffer the Tenaments To go To ruin; I will do the best I can with them.
With Regard to Tompson—Rector & Kennady I have not yet determind in What manner I shall Proseed against them—I am of opinion there is but Little or no hopes of doing any thing with them.
Enclosed is and order on Mr Wales, I have written To Him on the Subject—but I wish you To Notify Him in order that He may be Punctual Should He Fail I Expect I Shall be able To raise that Sum by that Time & I have wrote To Mr Wales that in Case He Should not be able To raise the money To inform me that I may Endeavour To Accomplish it. Money is hearder To Collect than I Ever Knew it—I wish To hear From you about the First of next Month. I am Sir your Obedient Humble Servant.

Battaile Muse


N.B. I have belonging To Colo. Fairfax about 180 lb. of Butter 50 or 60 lbs. is Fresh—if you are in want Please To inform me, my price is 1s. ⅌ lb. for the whole I beleave it’s good & reather than Sell it for a less price I would chews To make use of it on

this Estate It was all made by my House Servt if you require it Please To Inform me by the First Opportunity. I am Sir your Most Obedient. B.M.

